Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 1 of 10




                                                      Exhibit K


                                                                               0134
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 2 of 10




                                                                               0135
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 3 of 10




                                                                               0136
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 4 of 10




                                                                               0137
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 5 of 10




                                                                               0138
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 6 of 10




                                                                               0139
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 7 of 10




                                                                               0140
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 8 of 10




                                                                               0141
Case 19-05006   Doc 37-10    Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                            Exhibit K Page 9 of 10




                                                                               0142
Case 19-05006   Doc 37-10 Filed 04/02/20 Entered 04/02/20 13:09:59   Desc
                         Exhibit K Page 10 of 10




                                                                            0143
